Citation Nr: 0218026	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-05 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear 
hearing loss.

2.  Entitlement to a compensable evaluation for otitis 
media.

3.  Entitlement to a compensable evaluation for service-
connected hearing loss.

(The issue of entitlement to service connection for an 
anxiety disorder with panic attacks will be the subject of 
a later decision by the Board of Veterans' Appeals 
(Board).)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from September 1, 1965 to 
August 30, 1968. 

This matter comes before the Board on appeal from 
September 2000 and February 2001 rating decisions.  In 
September 2000, the RO denied a claim of service 
connection for right ear hearing loss.  In February 2001, 
the RO denied claims for compensable ratings for left ear 
hearing loss and otitis media.  That decision also denied 
claims for service connection of right ear hearing loss 
and service connection for an anxiety disorder with panic 
attacks.  

The Board previously remanded this matter to provide the 
veteran a hearing.  A hearing was scheduled; however, the 
veteran thereafter indicated that he no longer desired to 
have a personal hearing on his appeal.  A hearing was not 
held.  

Regarding the issue of entitlement to service connection 
for an anxiety disorder with panic attacks, the Board is 
undertaking additional evidentiary development pursuant to 
the authority provided in 38 C.F.R. § 19.9(a)(2) (2002).  
When that development is completed, the Board will notify 
the veteran of the evidentiary development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving any required notice and reviewing any responses 
received from the veteran, the Board will prepare a 
separate decision addressing this claim.  



FINDINGS OF FACT

1.  The veteran's sensorineural hearing loss in the right 
ear is due to noise exposure in service.

2.  The veteran is currently shown to manifest Level V 
hearing in his right ear, and Level V hearing in his left 
ear.

3.  The veteran's otitis media causes no current ratable 
symptoms.


CONCLUSIONS OF LAW

1.  Sensorineural hearing loss in the right ear was 
incurred in service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2002).

2.  The criteria for a 20 percent disability rating for 
service-connected hearing loss have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86 (2002).

4.  The criteria for a compensable rating for otitis media 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. § 4.87, Diagnostic Code 6200 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Ear Hearing Loss

Service connection is warranted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if preexisting service, 
was aggravated by it.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  When disease is shown as chronic in service, 
or within a presumptive period so as to permit a finding 
of service connection, subsequent manifestations of the 
same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for certain chronic diseases, such as organic 
disease of the nervous system (sensorineural hearing 
loss), when such disease is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1110, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of 
these frequencies are 25 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2002).

The service entrance examination report is unremarkable 
for ear or hearing problems.  Service medical records 
include treatment records showing removal of six sutures 
from the bridge of the nose in June 1967.  In June 1968 
the veteran was advised on ear hygiene in the course of 
treatment of an ear infection and a dry perforation in the 
left ear.  At this time the veteran's hearing was 
evaluated as follows.  


500 
Hz
1000 Hz
2000 Hz
3000 
Hz
4000 
Hz
Speech 
Recognitio
n
Left  
(decibe
ls)
0
0
0
N/A
15
N/A
Right 
(decibe
ls)
5
5
10
N/A
5
N/A

This was the evaluation reported in the separation 
examination of June 1968.  His ear problem was again 
treated in July and August 1968.  A statement of medical 
condition dated in August 1968 indicated that the veteran 
had acquired an ear infection in his left ear and that the 
doctor had told him he had a hole in his left eardrum.  
Left eardrum perforation was noted in the separation 
examination report.

The evidence shows that the veteran was assigned to an 
Armored Division during service.  According to his DD Form 
214 the veteran served overseas for just shy of two years, 
including a tour in Vietnam.  Throughout the course of the 
veteran's claims for VA benefits the veteran has reported 
that while in Vietnam he was struck on the bridge of the 
nose by a piece of shrapnel from a mine.  He reports that 
his ears rang for some days following this.  The veteran 
relates that this is the injury for which he was awarded 
the Purple Heart.  A copy of the order authorizing that 
award indicates that it was awarded for wounds received in 
connection with military operations against a hostile 
force in the Republic of Vietnam on June 11, 1967.  In an 
October 2000 statement, the veteran reports that he was 
exposed to the tremendous noise of artillery weapons 
firing every day for the whole year that he was in 
Vietnam.  

During a VA examination conducted in October 1977 the 
veteran's hearing was evaluated as follows:


500 
Hz
1000 Hz
2000 Hz
3000 
Hz
4000 
Hz
Speech 
Recognitio
n
Left  
(decibe
ls)
40
25
45
N/A
55
94%
Right 
(decibe
ls)
20
15
5
N/A
20
96%

While the examiner characterized the veteran's hearing in 
the right ear as normal, the examination showed a 
moderately retracted right tympanic membrane with modified 
light reflex.  

A VA examination conducted in August 1979 provided the 
following report of the veteran's hearing.


500 
Hz
1000 Hz
2000 Hz
3000 
Hz
4000 
Hz
Speech 
Recognitio
n
Left  
(decibe
ls)
40
35
40
N/A
45
84%
Right 
(decibe
ls)
20
15
10
N/A
15
94%

The examiner noted that the speech responses were 
unreliable and the initial pure tone responses on the left 
were unreliable.  The examiner indicated that the veteran 
seemed to exaggerate his many ear, nose and throat 
complaints.  

The results of Ohio State University Hospital audio 
testing conducted at the same time were scores as follows.


500 
Hz
1000 Hz
2000 Hz
3000 
Hz
4000 
Hz
Speech 
Recognitio
n
Left  
(decibe
ls)
N/A
61
80
78
86
92%
Right 
(decibe
ls)
N/A
65
62
67
64
100%

Another audiological evaluation was conducted in May 2000.  
The scores were as follows:


500 
Hz
1000 Hz
2000 Hz
3000 
Hz
4000 
Hz
Speech 
Recognitio
n
Left  
(decibe
ls)
70
65
75
80
80
100%
Right 
(decibe
ls)
55
60
65
60
60
92%

An audiological examination conducted during an October 
2000 VA examination reflected the following scores. 


500 
Hz
1000 Hz
2000 Hz
3000 
Hz
4000 
Hz
Speech 
Recognitio
n
Left  
(decibe
ls)
60
60
55
60
70
68%
Right 
(decibe
ls)
60
60
60
65
65
88%

The examiner diagnosed bilateral sensorineural hearing 
loss, constant bilateral tinnitus, and bilateral flat 
tympanograms.  The examiner remarked that the veteran's 
complaints of tinnitus were consistent with his history of 
noise exposure and agreed with the degree and 
configuration of sensorineural hearing loss.  Hearing 
acuity bilaterally was symmetrical, which would be 
expected with the veteran's history of noise exposure.  

According the veteran the benefit of the doubt, the Board 
finds that the right ear hearing loss was incurred in 
service.  In this regard, the veteran's statements 
constitute competent evidence as to the acoustic trauma 
that occurred during service and the daily exposure to the 
noise of artillery during his Vietnam tour.  Although the 
audiological evaluations conducted just before separation 
do not reflect a substantial right ear hearing decrease at 
that time, by 1977 the audiological examinations indicated 
decreased discrimination ability in both ears.  This is 
consistent with the veteran's report that he had had 
hearing loss since military service.  Moreover, the VA 
examiner of October 2000 suggests that the reported noise 
exposure history is consistent with the degree and 
configuration of sensorineural hearing loss, including 
that in the right ear.  This claim of service connection 
is granted.

Increased Rating for Service-connected Hearing Loss

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. § 4.85 and the subsequent 
regulatory provisions.  While the criteria under these 
provisions was amended on June 10, 1999, because the 
veteran filed his claim for an increase after this 
amendment, only the amended provisions will apply to 
adjudicate the claim.  See 64 Fed. Reg. 25,202 (1999) 
(codified at 38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (2002)).  
Additionally, given the award of service connection as set 
out above, the Board's analysis of the rating to be 
assigned for service-connected hearing loss must include 
consideration of hearing acuity loss in both ears.

The criteria for evaluating hearing loss establish eleven 
auditory acuity levels designated from I to XI.  Tables VI 
and VII as set forth in the regulations are used to 
calculate the applicable disability rating.  38 C.F.R. § 
4.85 (2002).  When the pure tone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a) (2002).  Additionally, when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next 
higher numeral.  38 C.F.R. § 4.86(b) (2002).  

In this case, the audiogram results from the VA 
examination conducted in October 2000 correspond to a 
Level IV hearing loss in the right ear (average pure tone 
threshold of 63 and speech discrimination of 80 percent) 
and a Level V hearing loss in the left ear (average pure 
tone threshold of 61 and speech discrimination of 68 
percent) if 38 C.F.R. § 4.85 (2002) is applied.  Combining 
these two scores under Table VII results in a 10 percent 
rating.  Id.  Nevertheless, consideration of 38 C.F.R. 
§ 4.86 must also be given.  Because all four tested 
frequencies in each ear are 55 decibels or more, Table VI 
or Table VIA must both be applied, with the higher result 
being used to rate the veteran.  Each ear is considered 
separately.  

When Table VIA is used, a Level V hearing impairment for 
the right ear is obtained.  (A higher level for the left 
ear is not obtained.)  Consequently, with results of Level 
V in each ear, a 20 percent rating is warranted.  
38 C.F.R. § 4.85, Table VII.  


Increased Rating for Otitis Media

The veteran is presently assigned a noncompensable rating 
for left ear otitis media pursuant to the criteria set 
forth in 38 C.F.R. § 4.87, Diagnostic Code 6200.  
Thereunder, a 10 percent rating is assigned when the 
evidence shows suppuration or aural polyps.  (A zero 
percent rating is assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2002).)  
The regulations provide that hearing impairment and 
complications such as labyrinthitis, tinnitus, facial 
nerve paralysis, or bone loss of skull are evaluated 
separately.  Additionally, Diagnostic Code 6201 provides 
that chronic nonsuppurative otitis media with effusion 
(serous otitis media) be rated on the basis of the degree 
of hearing impairment.  

During a VA examination conducted in March 2000 as part of 
the Agent Orange Registry the veteran reported two or 
three episodes of acute sinusitis in 1999 during which his 
left ear felt plugged up.  The veteran reported using 
ointment for his left ear.  The report of a VA examination 
conducted in October 2000 reveals some scaliness in the 
left ear canal.  The external ear was normal.  The canal 
had no drainage present.  The tympanic membrane was not 
perforated, but had diffuse scarring present.  There was 
no tenderness over the mastoid.  There was no active inner 
ear infection present.  The examiner diagnosed chronic 
left otitis media, with residuals.  

Given this evidence, the Board finds that the veteran's 
left ear otitis media does not warrant a compensable 
rating according to the criteria under 38 C.F.R. § 4.87, 
Diagnostic Code 6200.  The evidence does not suggest that 
there is suppuration or aural polyps such as might warrant 
a compensable rating.  In short, the veteran does not met 
the criteria for a compensable rating.  In this regard, 
the Board notes that since the veteran is separately rated 
for hearing impairment, assigning a rating for otitis 
media based on the same hearing impairment is prohibited 
under 38 C.F.R. § 4.7.  Additionally, there is no 
indication that the veteran experiences any other 
complication that may be rated separately.  Consequently, 
the claim for a compensable rating for otitis media is 
denied.

Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has 
considered the applicability of the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)), which became effective during the pendency of this 
claim.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA-
November 9, 2000-or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) 
(holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive 
effect).

The Board has also considered the final regulations that 
VA issued to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations likewise apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date 
but not decided by VA as of that date, with the exception 
of the amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims 
to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  A discussion of the pertinent 
VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to 
notify and assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to 
complete an application for benefits.  In this case, the 
veteran's applications are complete.  There is no 
outstanding information such as proof of service, type of 
benefit sought, or status of the veteran, needed to 
complete the application.  Where a substantially complete 
application is filed, VA is required to notify the 
claimant of the evidence needed to substantiate the claim 
for benefits.  VA must notify a claimant of which portion 
of the information and evidence, if any, is to be provided 
by the claimant and which portion, if any, will be 
obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this instance, the RO notified the veteran 
of the duty-to-assist obligations under the VCAA in a 
Supplemental Statement of the Case dated in February 2002.  
By letter dated in April 2000 the RO notified the veteran 
as to what evidence was needed to substantiate the service 
connection claims, as well as, whether the VA or the 
veteran was responsible for obtaining this evidence.  
Specifically, the RO advised that they would assist the 
veteran in obtaining additional evidence, requesting 
private medical records, requesting records from other 
government agencies such as Social Security and scheduling 
VA examinations.  The letter noted that VA was requesting 
VA records.  Further, the Statement of the Case dated in 
November 1979 related that a compensable evaluation is for 
application only during the continuance of the suppurative 
process.  It explained to the veteran that the VA 
examination showed no evidence of infection and 
accordingly a compensable evaluation was not warranted.  
The February 2001 rating decision stated that the otitis 
media is noncompensable unless the ear is draining or 
there are aural polyps.  The decision related that there 
were no signs of current drainage or aural polyps.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
newly promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's 
duty-to-assist provision under 38 U.S.C.A. § 5103A have 
been satisfied.  The VCAA requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  In this case, there is no 
outstanding evidence to be obtained as to the claims 
decided above, either by VA or the veteran.  The Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional relevant 
evidence as to these claims.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the appellant); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the appellant are to be 
avoided). 


ORDER

Service connection for hearing loss in the right ear is 
granted.

An increased (20 percent) rating for service-connected 
bilateral hearing loss is granted.

A compensable rating for chronic otitis media is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

